Order entered September 29, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00428-CV

                     MARCUS JARROD PAYNE, Appellant

                                          V.

                        STACY ELEY (PAYNE), Appellee

               On Appeal from the 303rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-00663

                                      ORDER

      Appellant has filed a Notice of Bankruptcy stating that he has filed for
bankruptcy in the United States Bankruptcy Court. This automatically suspends
further action in this appeal. See TEX. R. APP. P. 8.2.
      Accordingly, we ABATE this appeal.               It may be reinstated on prompt
motion by any party complying with Rule 8.3 and specifying what further action, if
any, is required from this Court. See id. 8.3.

                                                 /s/    ROBERT D. BURNS, III
                                                        CHIEF JUSTICE